DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to bispecific antibodies that bind coagulation factors IX and X, and the antibody species defined by SEQ ID NOs:45 and 43 for the anti-FIX specificity and SEQ ID NO:46 + Q64A mutation and SEQ ID NO:44 for the anti-FX specificity  in the reply filed on April 1, 2021 is acknowledged.  Applicant has indicated that claims 1, 2, 6, 7, and 9-11 read upon the elected species.

Claims 3-5, 8, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 1, 2021.

Claims 1, 2, 6, 7, and 9-11 are under examination in this office action as they read upon the elected bispecific antibody species comprising SEQ ID NO:43-45 and SEQ ID NO:46 with the Q64A mutation.

.
Information Disclosure Statement
The IDS forms received 8/1/2019, 9/11/2019, 11/6/2019, 12/19/2019, 1/15/2019, 4/7/2020, 10/15/2020, and 4/1/2021 are acknowledged and the references cited therein have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed a vast genus of bispecific antibodies and fragments thereof which are required to comprise some amount of specific polypeptide sequence as set forth in the claims.  Such bispecific antibodies are recited as binding to coagulation factors IX and X.  To support such a genus, applicant discloses single point mutations of starting commercially available bispecific anti-FIX, anti-FX antibody ACE910/emicizumab in combination with their relative functional activity as compared to the starting parental sequence in Tables 2 and 4.  It should be noted that ACE910/emicizumab mimics the activity of factor VIII as the bispecific antibody is able to enhance the conversion of factor IX to its active form IXa, and ACE910/emicizumab is presently used in the treatment of hemophilia A (a disease caused by a deficiency in functional factor VIII).  
Artisans are reasonably adept at generating functional antibodies using specific polypeptide sequences as a starting point.  Typically, the amount of sequence needed is that of the six CDRs, three in the variable heavy and three in the variable light domains, that are responsible for antigen binding as can be seen in for example Janeway et al. as well as US 5,693,762 (see entire documents), as it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the CDRs within an antibody which need to be maintained in order to preserve the functional property of antigen binding.
Claims 1 and 6 simply recite polypeptides comprising a light chain variable domain (VL) or a heavy chain variable domain (VH) respectively.  Such claims specify either three non-degenerate CDR sequences identified by SEQ ID number or recite a variable domain identified by SEQ ID number that has been mutated at “one or more” residues that as per Kabat numbering are CDR residues (see particularly page 13 of the instant specification).  Such claims have multiple issues.  The language of claims 1 and 6 does not require the presence of a paired domain (e.g. a VH in addition to a VL, or vice versa) and no evidence appears to be present in the specification that a single domain, in the absence of its paired cognate domain, is capable of binding antigen.  Thus there do not appear to be any enabled uses for polypeptide constructs which are incapable of binding antigen, which in the context of the teaching of the instant specification will be either factor IX or X.  Even if such claims did require a VH and VL, artisans would still reasonably not be able to make such antibodies as artisans reasonably would need to know the six CDRs for each antigen specificity (so 12 total, 6 for anti-FIX and 6 for anti-FX) before being able to construct the claimed bispecific antibodies using the techniques of molecular biology.  Note that claims 2 and 7 recite an insufficient number of CDR sequences to make the claimed bispecific antibodies.  Claim 10 recites an antibody light chain, and specifies the entire sequence of the variable domain by SEQ ID number.  However, as discussed above an isolated light chain does not appear to bind any antigen and thus has no enabled use in the absence of a cognate antibody heavy chain.
Claims 9 and 11 initially appear to recite sufficient sequence information such that artisans reasonably could make an antibody construct that actually binds to factors IX and X due to the presence of 12 CDR sequences, but the full scope of the claims is not so limited.  For example, claim 9 fixes the sequences of the anti-FIX VH to be SEQ ID NO:45, the anti-FIX VL to be SEQ ID NO:43, and the anti-FX VL to be SEQ ID NO:44.  The anti-FX VH of claim 9 can be either a) one that comprises the CDRs of SEQ ID NOs:4-6 or b) a mutated version of SEQ ID NO:46 wherein one or more CDR residues are mutated to anything but cysteine.  While a recitation of a bispecific antibody containing three complete variable domains and the remaining variable domain having three specifically identified CDRs is reasonably enabled as artisans could readily make and use such constructs, the other embodiment is not reasonably enabled.  This is because all of the positions mutated in SEQ ID NO:46 are CDR residues.  As has been discussed earlier, while applicant did make many single point mutations many of them had reduced or abolished relative activity (i.e. activity reported as 0.0) relative to the starting antibody as reported in Tables 2 and 4.  Further, the claim recites “one or more” and thus theoretically encompass alterations to every single recited residue.  As evidenced by Rudikoff et al. the art recognizes that CDR alterations are unpredictable with regard to maintaining binding activity, and the recited mutations positions are throughout CDRs 1, 2, and 3 of the VH which is part of the factor X antigen binding domain.  It is generally accepted that all six CDRs are needed for binding yet the claims encompass significant simultaneous changes to the CDR sequences needed for binding to factor X, and no experimental data has been presented concerning how the presence of multiple simultaneous mutations alters antigen binding to factor X.  Given that single amino acid CDR alterations do ablate binding as shown both by Rudikoff as well as the 0.0 relative activity mutants of Tables 2 and 4, it is highly reasonable that multiple mutations will also have similar deleterious activities which are not predictable in the absence of actual reduction to practice.  
Therefore, in view of the breadth of the claimed invention, the guidance and direction of the instant specification, and the teachings of the art, artisans would be unable to make and use the full extent of the genus of antibody constructs presently claimed by applicant without first conducting additional unpredictable basic science research and experimentation.

Claims 1, 2, 6, 7, and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has presented broad claims drawn to antibodies or fragments thereof.  For example, claim 1 simply recites “a polypeptide” which comprises either 3 VL CDRs  recited by SEQ ID number, or a mutated version of a full length VL sequence wherein the parental, non-mutate sequence is specified by SEQ ID number.  Claim 5 is similar but deals with VH sequences, while claims 2 and 7 recite bispecific antibodies that bind coagulation factor IX/IXa, yet comprise partial sequence information for only a VL or VH respectively.  Claims 9 and 11 recite bispecific antibodies that bind both FIX/IXa as well as FX/Xa yet contain mutations relative to starting sequences identified by SEQ ID number, while claim 10 simply recites an antibody light chain.  To support such breadth the specification discloses making multiple mutants of the commercially available antibody named ACE910/emicizumab which is a bispecific antibody that simultaneously binds factors IX and X and provides factor VIII-like cofactor activity with regard to the conversion of factor IX to IXa (i.e. activation).  The stated purpose of such mutagenesis was to develop variants that had greater activity toward promoting coagulation (as can be measured via assays such as thrombin generation) while being administered in a smaller dose.           
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3). In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human factor XI/XIa) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
The ultimate invention disclosed in the instant specification are mutated versions of the commercially available bispecific antibody ACE910/emicizumab which have improved therapeutic properties concerning things like activity and dosing.  As is discussed above, the art typically recognizes that it is the structure of six CDRs (3 in the VH and 3 in the VH) which give rise to functional properties, such as actually binding to antigen, and since a bispecific antibody has two different binding sites it has twelve CDRs, six in the first antigen binding domain and six in the second.  ACE910/emicizumab has two antigen binding sites, one for factor IX and one for factor X, and thus has twelve CDRs, however, this bispecific contains a common light chain that has the exact same sequence in the factor IX binding site and the factor X binding site.  However, as presently written it is not clear if the claimed bispecific antibodies do or do not share a common light chain, as both concepts appear to be simultaneously claimed.  For example, claim 11 appears to encompass bispecific antibodies with shared (i.e. identical) as well as distinct (non-identical) light chain sequences in the factor IX and factor X antigen binding domains.  Some embodiments of claim 11, such as parts (d2), (e2), (f2), and (g2) indicate that mutation to any amino acid other than cysteine at one or more recited positions occur, and as taught on page 13 of the instant specification, these positions as identified via the Kabat numbering system occur within the CDRs.  For example, the specification teaches that heavy chain CDR1 is 31-35b, CDR2 is 50-65, and CDR3 is 95-102, and thus all of the positions identified in part (d2) are CDR residues.  While the instant application does disclose making extensive single point mutations (see for example Tables 2 and 4), data concerning changes to more than one residue in the same chain do not appear to be disclosed.  It should also be noted that many positions when mutated either did not express (denoted with a “-“ in the table) or had reduced/no activity relative to the starting ACE910 sequence (i.e. anything with a value of less than 1.0 and note that many mutations are marked as having a relative activity of 0.0 in Tables 2 and 4).  Thus it is apparent that the breadth of structural changes recited in the instant claims include structures which have lost the ability to bind factors IX and/or X. 
Other claims reciting bispecific antibodies, such as claims 2 and 7, recite only one antigen specificity and recite less specific structure than the six CDRs reasonably needed to ensure that the antigen binding domain has the function of binding the recited antigen.  It should be noted that as presently constructed, while some embodiments of claims 2 and 7 fix the sequence of three of the needed six CDRs, other embodiments specify a vast array of CDR positions as defined by Kabat that are to be mutated in a starting variable domain sequence and as such these embodiments have even less specific structure which is reasonably correlated with the function of antigen binding.  Claims 1 and 6 recite the same partial structures and mutated CDR positions as claim 2 and 7 respectively, yet are claimed as being a polypeptide comprising an antibody variable domain.  The specification does not appear to provide any data indicating that a lone variable domain (i.e. a single variable domain in the absence of its cognate pair, such as a VL without a paired VH or vice versa) is capable of binding antigen.  If such polypeptides do not have the function of binding antigen they are not reasonably antibodies even though the claims say they are.   
Therefore, in view of the breadth of the claims artisans would reasonably conclude that applicant was not in possession of the full breadth claimed polypeptide products as there does not appear to be sufficient correlation between the amount of structure recited and functional properties such as binding to antigen. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/067176.  Note that since the ‘176 document is in Japanese, all location citations will be made in reference to the English language national stage entry published as US 2013/0330345 (collectively “Igawa”). 
Igawa discloses bispecific antibodies that bind to factors IX and X, including ACE910/emicizumab/(Q499-zl21/J327-zll9/L404-k) which has a common light chain, and note that this bispecific antibody comprises the CDRs of SEQ ID NOs:1-9 of the instant application as well as the variable domain sequences of SEQ ID NOs:45-47 of the instant application (see entire document, particularly the abstract, claims, Figures 4-6, enclosed sequence alignments, and page 16 of the instant specification).  It should be noted that as written the independent claims 1 and 2 recite two alternate embodiments.  The first embodiment has CDR sequences of SEQ ID NOs:7, 8, and 9, while the second comprises mutated versions the full length variable domain sequence of SEQ ID NO:47.   Similarly, independent claims 6 and 7 also have two separate embodiments separated by an “or”, the first containing SEQ ID numbers 4-6 and the second containing mutated versions of SEQ ID NO:46.  Independent claim 11 when using the d1, e1, f1, and g1 embodiments for the claimed bispecific antibody is anticipated by the sequences found in the ACE910 bispecific antibody.  Therefore the prior art anticipates the instant claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,334,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the instant claimed inventions.
Specifically, the issued claims read upon the ACE910/emicizumab/(Q499-zl21/J327-zll9/L404-k)  bispecific antibody which binds to factors IX and X which contains the CDR sequences of SEQ ID NOs:1-9 and the VH and VL sequences of SEQ ID NOs:45-47 of the instant application (see all issued claims as well as the enclosed alignments).  All of the instant claims encompass the potential for one or more mutated and/or variable residues and thus are broader in scope as compared to the issued claims.  It should also be pointed out that the application which matured into the ‘331 patent is the national stage of international application PCT/JP2011/076486 which published as WO 2012/067176.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,759,870. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the instant claimed inventions.
Specifically, SEQ ID NO:84 of the issued patent is identical to SEQ ID NO:44 of the instant application.  The copending claims recite bispecific antibodies which comprise SEQ ID NO:44 of the instant application in combination with other variable domains which yield a functional bispecific antibody which can bind antigen.  Instant claim 10 is limited to an isolated variable light domain which as discussed earlier in this action has no reasonably enabled use outside of those which necessarily involve the presence of a paired variable heavy domain.  Since the issued claims contain such domains they are more limited and therefore anticipate applicant’s instant claimed product.

Claims 1, 2, 6, 7, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/093,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate that which is presently claimed.
The copending claims recite an antibody solution formulation of a defined pH and buffer composition wherein the antibody contains either all CDRs (copending claim 1) or the VH and VL (copending claim 2) of the ACE910/emicizumab/(Q499-zl21/J327-zll9/L404-k) bispecific antibody that binds factors IX and X (see all copending claims).  Since the copending product claims necessarily comprise buffer components at a defined pH they are more limited, and therefore anticipate, the instant product claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644